DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 01/29/2021.  The present application is being examined under the AIA  first to invent provisions.  

  1a. Status of the claims:    
        Claims 1, 9, and 15 are amended.
        Claims 1-20 are pending.

1b. The objection of claim 8 is withdrawn.

1c.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/29/2021 has been entered.   

Response to Argument
2.Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.

2A, Applicant argues that none of Guntaka, Stefansson, or Wilson, alone or in combination, teach or suggest such an attribute as amended to recite what is meant by the term "persistence," namely, "a period of time that data remains in the node after last use," as recited in claims 1, 9, and 15. (Remarks, page 7)

In response to 2A, Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection. A new reference, WANG, cited teaches the amended limitation of “a period of time that data remains in the node after last use.” 


2B, Applicant argues the claim limitations as followed:  “ Sonnier is cited only for its teaching related to the use of a fail-fast unit. Sonnier also does not teach or suggest applying common values for symmetrical attributes of the global configuration to a local configuration, where the symmetrical attributes include "at least one of a persistence, an eviction value, or an expiration time," as discussed above and included in claims 3 and 16 by virtue of their dependency from claim 1 and claim 8, respectively ," as recited in claims 3 and 16. (Remarks, pages 7-8)

In response to 2B, The Examiner has considered the argument but it is not convincing because Sonnier is not cited for teaching the limitation of  “applying common values for symmetrical attributes of the global configuration to a local configuration, where the symmetrical attributes include "at least one of a persistence, an eviction value, or an expiration time,”  but the primary reference ,Guntaka,  is cited for teaching the limitations. Guntaka teaches, “applying common values for symmetrical attributes of the global configuration to a local configuration, where the symmetrical attributes include "at least one of a persistence, an eviction value, or an expiration time." As can be seen, Guntaka discloses in paragraph [0052] that a group of switches being equipped with persistent storage framework. The persistency that characterizes the storage framework is considered as  a persistent attribute that is attributed to a group of switches of the storage framework.  The persistent attribute applies to each switch of the group of the switches. Because the persistent attribute that is a group attribute applies to all of the switches, the persistent attribute is a global attribute that is considered as being applied locally when it is applies to a specific switch.  Regarding the other attributes, evection value and an expiration value, are not taking in consideration because one of attribute has to be found in a reference in order to address positively the limitation. Regarding the limitation of fail-fast unit, Sonnier is just brought because Guntaka, the primary reference, does not teach the additional limitation of fail-fast unit. Finally, as it was stated earlier a new reference is cited to address the amended limitations of "a period of time that data remains in the node after last use" in order to  clarify the meaning of  the limitation persistent. 
 

Note: For Clarity of the action, attribute values assigned to a global configuration state is equated to symmetrical attribute values; and attribute values assigned to a local configuration is equated to asymmetrical attribute values.

Objection
3. Claim 8 is objected because in line 3, “the” cited twice appears to be a typo. Appropriate correction is required.
Response to Argument
4. As per claims 1 and 8, Applicant's arguments filed 07/16/2020 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

5a. Claims 1-2, 4-7, 9-15, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Guntaka et al. (hereinafter “Guntaka”)  (US 2016/0105316 A1), in  view of STEFANSSON et al. (hereinafter “STEFANSSON”) (US 2010/0333092 A1), in  view of Wilson (US 2009/0254998 A1), and further   in  view of WANG et al. (hereinafter “WANG”)   (US 2017/0309061 A1).

a node usable in a grid network, the node comprising: a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to perform operations (Guntaka discloses a switch having a memory storing executable instruction that are executed by processors (Guntaka, [0175])) comprising: 
               receiving a global configuration state from a peer node in the grid network (Guntaka discloses a switch (a peer) receiving global configuration from a switch principal (another peer)  of the group of switches  (because a group of computer devices are sharing resources the network is equated to a grid computing network) (Guntaka, [0140])), the global configuration state defining a collective state in which a cluster of nodes  is to be provisioned in the grid network (Guntaka discloses the global configuration information during an operation  being applied to the switches of the switch group (Guntaka, [00140]) (during operation is equated to state of the global configuration)) for running the distributed computing application (Guntaka discloses the global configuration information being used for running application (plug-in) in a switch (Guntaka, [00095]));   
             applying common values for symmetrical attributes of the global configuration state to a local configuration (Guntaka discloses attribute values  of the global configuration  corresponding to configuration process of a local switch  being applied  (Guntaka, [0129])), a common value being a value that is common in the cluster of nodes in the grid network (Guntaka discloses the process of applying  attributes values are applied to switches of the group (because the attribute values are being applied to all switches of the group there are common attributes) (Guntaka, [0010])); 
             applying individual node values for asymmetrical attributes of the global configuration state to the local configuration (Guntaka discloses different attribute values being assigned to corresponding attribute values of operational units of a switch (Guntaka, [0075])), an individual node value being a value that is specific to the node in the grid network (Guntaka discloses  attributed values specific to the respective class of the unit of the switch of the group of switch (Guntaka, [0054])), the symmetrical attributes including at least one of persistence, eviction, or expiration (Guntaka discloses  the group switch being equipped with persistent storage framework  (Guntaka, [0052])).    
               
a processing device, configured to run a distributed computing application at the node that is a part of a plurality of nodes in the grid network; a peer node configured to run the distributed computing application in the grid network; the node configured to run the distributed computing application in the grid network; running the distributed computing application using the local configuration. 

       STEFANSSON discloses running the application using the local configuration (STEFANSSON discloses an application being run using a local configuration (STEFANSSON, [0155])).  
   
         It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate STEFANSSON’ s teachings with Guntaka’s teachings of configuration sharing and validity of nodes in a grid network. One skilled in the art would be motivated to combine them in order to enable a user to deploy a configuration in a distributed environment without having to change programming code to run it because the programming code to run it will be the local programming code. 
 
         Guntaka in view of STEFANSSON do not disclose configured to run a distributed computing application at the node that is a part of a plurality of nodes in the grid network; a peer node configured to run the distributed computing application in the grid network; the node configured to run the distributed computing application in the grid network;        Guntaka in view of STEFANSSON do not disclose running the application was distributed computing application.

         Wilson discloses configured to run a distributed computing application at the node that is a part of a plurality of nodes in the grid network (Wilson discloses  grid computing node 15 being distributed web processing program to a plurality of node computers of the grid network (distributed web processing program is equated to distributed computing application) (Wilson, [0018]; Fig.2)); a peer node configured to run the distributed computing application in the grid network (Wilson discloses  grid computing node 15 being distributed web processing program to a plurality of node computers of the grid network (distributed web ; the node configured to run the distributed computing application in the grid network (Wilson discloses  grid computing node 15 being distributed web processing program to a plurality of node computers of the grid network (distributed web processing program is equated to distributed computing application) (Wilson, [0018]; Fig.2)), 

         It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Wilson’s teachings with Guntaka’s teachings in view of STEFANSSON’ s teachings of configuration sharing and validity of nodes in a grid network. One skilled in the art would be motivated to combine them in order to enable a user to deploy a same distributed computing application to a plurality of grid distributed computing nodes using one distributing node by doing so the same distributed computing application will be distributed more efficiently.

         Guntaka in view of STEFANSSON and in view of Wilson do not disclose wherein the persistence defines a period of time that data remains in the node after last use;

         WANG discloses a period of time that data remains in the node after last use (WANG discloses last use time of a remaining stored content in a device (WANG, [0021])).

         It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate WANG’s teachings with Guntaka’s teachings, in view of STEFANSSON’ s teachings,  and in view of Wilson’s teachings of configuration sharing and validity of nodes in a grid network. One skilled in the art would be motivated to combine them in order to estimate accurately when a content should be deleted in a device by using the amount of time a content remained in a device after the last use of the content in the device.


Regarding Claim 2, Guntaka, STEFANSSON, Wilson, and WANG disclose the node of claim 1 wherein the operations further comprises: leaving the cluster of nodes (Guntaka discloses a witch can dynamically leave a switch group (Guntaka, [0057])); comparing a persistent copy of the local configuration to the global configuration state (Guntaka discloses  comparing local configuration and received global configuration (Guntaka, [0152])); and rejoining the cluster of nodes when the common values for the symmetrical attributes in the local configuration and the global configuration state are equal (Guntaka discloses  joining the switch group when local configuration and received global configuration  matched (Guntaka, [0152])).          

Regarding Claim 4, Guntaka, STEFANSSON, Wilson, and WANG disclose the node of claim 1 wherein applying the common values for symmetrical attributes comprises copying the common values into a local configuration file and wherein applying individual node values for asymmetrical attributes comprises copying the individual node values into the local configuration file (Guntaka discloses  a  principal switch copying configuration information of its global configuration to a managed local switch   (Guntaka, [0052])).      

Regarding Claim 5, Guntaka, STEFANSSON, Wilson, and WANG disclose the node of claim 4 wherein the global configuration state is requested from the peer node via a join request (Guntaka a new switch make to request to  another switch to receive a global configuration    (Guntaka, [0076]))  and wherein the global configuration state is received in a join command sent in response to the join request (Guntaka a new switch can join a group of switches when a principal switch update the local configuration of the switch with the global configuration information of the principal switch    (Guntaka, [0156])).       

Regarding Claim 6, Guntaka, STEFANSSON, Wilson, and WANG disclose the node of claim 1 wherein the operations further include maintaining, in the memory device, the symmetrical attributes within at least a portion of a clustered cache (Guntaka discloses  the group switch being equipped with storage framework  (Guntaka, [0052])).    

Regarding Claim 7, Guntaka, STEFANSSON, Wilson, and WANG disclose the node of claim 1 wherein the operations further comprise forwarding the global configuration state to at least one other node in the cluster of nodes (Guntaka discloses  a  switch forwarding global configuration information to another switch (Guntaka, [0164])).    

claim 9 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 10, claim 10 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 11, claim 11 is substantially similar to claim 2, thus the same rationale applies. 


Regarding claim 12, claim 12 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 13, claim 13 is substantially similar to claim 5, thus the same rationale applies.

Regarding claim 14, claim 14 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 15, claim 15 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 17, claim 17 is substantially similar to claim 4, thus the same rationale applies. 
Regarding claim 18, claim 18 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 19, claim 19 is substantially similar to claim 6, thus the same rationale applies. 
Regarding claim 20, claim 10 is substantially similar to claim 7, thus the same rationale applies. 
 
Guntaka, in view of STEFANSSON, in view of Wilson, in view of WANG as applied to claims 1-2, 4-7, 9-15, and 17-20  above, and further in view of Sonnier et al. (hereinafter “Sonnier”)  (US 5,574,849). 

Regarding Claim 3, Guntaka, STEFANSSON, Wilson, and WANG disclose the node of claim 2. 

         Guntaka in view of STEFANSSON, in view of Wilson, and in view of WANG do not disclose wherein the operations further comprises entering fail-fast mode when any of the individual node values for the symmetrical attributes in the local configuration and the global configuration state are different.  

        Sonnier discloses a fail-fast unit (Sonnier, column 93, lines 29-33)).


        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sonnier’s teachings with Guntaka and STEFANSSON’s teachings, in view of Wilson’ s teachings, and in view of WANG’s teachings of configuration sharing and validity of nodes in a grid network. One skilled in the art would be motivated to combine them in order to reduce the cost of a processing system by incorporating in the processing system an error-checking redundancy having a fail-fast unit that uses a single processing microprocessor-based CPU system.  

Regarding claim 16, claim 16 is substantially similar to the combination of claims 2 and 3, thus the same rationale applies. 

5c. Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Guntaka, in view of STEFANSSON, in view of Wilson, in view of WANG as applied to claims 1-2, 4-7, 9-15, and 17-20   above, and further in view of Fulton et al. (hereinafter “Fulton”)  (US 2018/0139108 A1).
 
disclose the node of claim 7. 

         Guntaka in view of STEFANSSON, in view of Wilson, and in view of WANG do not disclose further comprising: an input/output (I/O) module connected to the processing device; the peer node in communication with the the processing device via the I/O module; and the at least one other node in communication with the node via the I/O module.   

         Fulton discloses further comprising: an input/output (I/O) module connected to the processing device (Fulton discloses I/O device connected to processing device 621 (Fulton, [0079])); the peer node in communication with the the processing device via the I/O module (Fulton discloses I/O device connected to processing device 630b (Fulton, [0079 (Fulton, [0001])); and the at least one other node in communication with the node via the I/O module (Fulton discloses I/O device connected to processing device 630a (Fulton, [0079])).   
  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Fulton ’ s teachings with Guntaka, in view of STEFANSSON’s teachings, in view of Wilson’ s teachings, and in view of WANG’s teachings of configuration sharing and validity of nodes in a grid network. One skilled in the art would be motivated to combine them in order to provide real-time access to information that is not otherwise available to a single entity by using a I/O device to communicate to multiple devices.     
 
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455



 /MAHRAN Y ABU ROUMI/ Primary Examiner, Art Unit 2455